DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.
In the Amended Claims of March 3, 2021, Claims 1, 4-10, and 12-17 are pending. Claims 1 and 12 are amended. Claim 17 is new. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 3595424) in view of Ffooks (US 3974935).
Regarding Claim 1, Jackson discloses a membrane-type storage tank (either Element 4 as a thin walled self-supporting tank or a comparable membrane tank Element 18) comprising liquid-contacting surfaces. Jackson also discloses a heat insulation part (5 with section A lining the bottom) that is disposed underneath the liquid-contacting surfaces and configured to support the liquid-contacting surfaces. The liquid-
At least one of the plurality of heat insulation panels that is disposed in a central portion of the bottom region is made of a first heat insulation material (balsa wood) having a known first density of 250 kg/m3.  At least one of the plurality of heat insulation panels that is disposed in a central portion of the side region is made of a second heat insulation material having a second density (High or low density polyurethane foam with densities between 50-130kg/m3 as discussed in Col. 4 Lines 4-15). At least one of the plurality of heat insulation panels that is disposed in a central portion of the top region is made of a third heat insulation material (fiberglass or rock wool insulation – Col. 4 Lines 37-38) having a third density. 
Jackson does not disclose the first density of the first heat insulation material supporting a central portion of the bottom surface is lower than both the second density of the second heat insulation material supporting a central portion of the side surface and the third density of the third heat insulation material supporting a central portion of the top surface.
Jackson does disclose that in membrane tank containers, insulation on the faces adjoining the corners of the shell will be of a material that is load bearing and of tensile, 
Ffooks discloses a similar bulk storage container for liquefied gases including membrane type tanks (Col. 1 Lines 37-48). Ffooks discloses that the compressibility of the thermal insulation varies at any point toward an edge of a bearer member, so that resilience provided will be sufficient to relieve the static and dynamic loading normally applied at that point by the tank and its contents (Col. 2 Lines 19-23). Loading applied to bearer members varies and the insulation material may be crushed at these points. Ffooks teaches that resilience may be provided by different materials of different densities which is adjusted in dependence upon the loading to be taken. The resilience is also discussed to vary in proportion to the loading to be taken at any point across the faces of the bearer panels. Ffooks finally discloses softwood balsa of suitable density or foam plastic material for the insulative bearing inserts (Col. 3 Lines 29-48). 
Jackson and Ffooks are analogous inventions in the art of membrane containers with insulation materials of varying densities with different placements based on the loading characteristics of the tank. 
A person having ordinary skill in the art would be capable of modifying the positions of the varying heat insulation panels made of different materials, having different densities disclosed in Jackson with the varying positions disclosed in Ffooks in order to vary the compressibility according to the expected load or forces experienced by the weight-bearing surfaces (Col. 3 Lines 36-45).
Please note that Ffooks discloses that the compressibility varies to provide resilience sufficient to relieve static and dynamic loading normally applied at that point by the tank and its contents (Col. 2 Lines 19-23). This is the same rationale provided by Applicant in Specification Paragraphs 23-24. Applicant’s disclosure describes how a heat insulation panel disposed at a portion of the storage tank heavily impacted by sloshing of liquefied gas has a different density than a heat insulation panel disposed at a portion of the storage tank less impacted by sloshing, thereby improving durability of the storage tank against impact due to liquefied gas. A heat insulation part disposed at a portion of the storage tank less affected by a load of liquefied gas or impact due to the liquefied gas is composed of a heat insulation panel having a relatively low density, thereby enabling optimal use of a heat insulation material. 
Therefore, the exact placement of insulative support panels having relatively different densities according to expected dynamic or static forces is an obvious-type variation. As discussed in Ffooks, using different densities at any point to relieve loading normally applied at that point by the tank and its contents is obviously practiced to 
Regarding Claim 4, the tanks seen in Jackson and Ffooks disclose liquid contacting surfaces the liquid-contacting surfaces further comprise a front surface and a back surface, and the heat insulation part further comprises a front region supporting the front surface and a back region supporting the back surface.
Regarding Claims 5-10, the density and position of the insulation material may be varied according to expected static or dynamic loading forces as discussed in Ffooks above. A person having ordinary skill in the art would recognize and find obvious that the densities in side regions may be modified according to expected loading forces experienced by the insulation materials when contacting the membrane storage tank. 
Regarding Claim 12, a person having ordinary skill in the art would find obvious a method of arranging a heat insulation part for a membrane type liquefied gas storage tank as claimed based upon the teaching of Jackson in view of Ffooks. This would involve dividing the heat insulation part into a bottom region for supporting a bottom surface of the membrane-type liquefied gas storage tank, a side region for supporting a side surface of the membrane-type liquefied gas storage tank, and a top region for supporting a top surface of the membrane-type liquefied gas storage tank. Based on the expected loading dynamics, the first density of the first heat insulation material supporting a central portion of the bottom surface is lower than both the second density of the second heat insulation material supporting a central portion of the side surface 
As seen in Jackson and Ffooks, person having ordinary skill in the art would also find obvious disposing a first heat insulation material with a first density in a central portion of the bottom region. Then also disposing a second heat insulation material with a second density in a central portion of the side region, and disposing a third heat insulation material with a third density in a central portion of the top region. Finally, based on the expected static and dynamic loading considerations as taught by Ffooks, a person having ordinary skill in the art would recognize and find obvious that the third heat insulation material as having a third density to provide resiliency in response to static and/or dynamic loading, wherein the first density is lower than the second density and the third density.
Regarding Claim 13, Jackson discloses the heat insulation part comprises reinforced polyurethane foam. This is discussed where Jackson discloses the inner polyurethane foam incorporates two mats (12) of hessian or similar mesh (Col. 4 Lines 11-18). 
Regarding Claims 15 and 16, as discussed above, the densities of the insulation material may be obviously varied at different locations as an obvious modification to adjust the resiliency of the heat insulation in response to expected pressures exerted on the insulation by the membrane tank. 
Regarding Claim 17, as discussed above, the exact placement of the densities may be varied according to the expected loads placed on the insulation by the dynamic properties of the membrane tank. 
Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Ffooks does not provide the specific density profile claimed. Rather, Ffooks discloses that the compressibility of the inserts varies, whereby at any point toward an edge of a bearer member, the resilience provided will be sufficient to relieve the static and dynamic loading normally applied at that point by the tanks and its contents. Thus, it appears to the Applicant that Ffooks is saying that varying levels of resilience can be provided at the edges of the bearer member by using inserts having varying levels of compressibility. Applicant notes that this is not the same as explicitly stating whether the bottom insulation panel is less dense than a top panel or a side panel
The Applicant is correct that Ffooks does not identify the explicit densities of the side and top panels relative to the bottom panels. 
However, as discussed above, Jackson (the primary reference) discloses that at the highly stressed corners, the insulation will be of a material that is load bearing and dense, such as balsa wood, but at locations that are not stressed will be made of a lighter, less dense material, such as polyurethane foam. Similarly, Ffooks explains that resilience at corners or edges is sharply increased to eliminate the possibility of crushing. Therefore, at the edges or corners, the density is INCREASED relative to the centers where there is lower density. Furthermore, a person having ordinary skill in the art would be capable and find obvious that the density and resilience should be varied to be higher wherever dynamic and static forces would be expected to be greater. 
Additionally, Ffooks does not merely disclose that the compressibility of the inserts vary whereby at any point toward an edge of a bearer member, the resilience provided will be sufficient to relieve the static and dynamic loading normally applied at that point by the tank and its contents. Nor does Ffooks only state that varying levels of resilience can be provided at the edges of the bearer members by using inserts having varying levels of compressibility. Rather Ffooks is explicit in adjusting the supports for the tank by using different insert densities. “To achieve this “spring”, the compressibility of the inserts can be controlled by tapering the inserts…by the use of a material such as p.v.c., the density of which is adjusted in dependence upon the loading to be taken, or by a combination of the two arrangements (emphasis added).” (Col. 3 Lines 40-45). 
This therefore teaches that at the more highly compressed edges near the bottom corners of the tank, a harder, denser support is required, as these locations are subject to crushing forces. The bottom center portion, sides, and top surfaces do not experience as great a force exerted by the tank’s static load or dynamic movement. As taught directly by the references, harder, more resilient, and denser material supports would be expected to be used at the most stressed regions at the corners and bottommost surfaces. This would necessitate lower relative densities at the bottom center and at the unstressed locations near the sides and top of the container.
  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736